Name: Commission Regulation (EC) No 1002/94 of 29 April 1994 amending Regulation (EEC) No 2496/78 on detailed rules for the granting of private storage aid for Provolone cheese
 Type: Regulation
 Subject Matter: distributive trades;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 111 /76 30. 4. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 1002/94 of 29 April 1994 amending Regulation (EEC) No 2496/78 on detailed rules for the granting of private storage aid for Provolone cheese HAS ADOPTED THIS REGULATION : Article 1 In Article 4 (2) of Regulation (EEC) No 2496/78 , 'ECU 1,92' is replaced by 'ECU 1,50 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 8 (5) thereof, Whereas Article 4 (2) of Commission Regulation (EEC) No 2496/78 (3), as last amended by Regulation (EEC) No 1 756/93 (4), sets the amount of the aid ; whereas this amount should be adjusted in the case of new storage contracts, in line with changes in the storage costs for this cheese ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk , and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to storage contracts concluded as from the date of entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 30, 3 . 2. 1994, p. 1 . (3) OJ No L 300, 27. 10 . 1978, p. 24 . O OJ No L 161 , 2. 7 . 1993, p . 48 .